EXHIBIT 10.1




CONTRACT FOR THE SALE AND

PURCHASE OF REAL ESTATE




This CONTRACT FOR THE SALE AND PURCHASE OF REAL ESTATE (hereinafter referred to
as “Contract”) is made and entered into this the 15th day of July, 2008, by and
between Picture Window, LLC, a Mississippi Limited Liability Company,
(hereinafter referred to collectively as “Seller”) and MYRIAD WORLD RESORTS OF
TUNICA, LLC, a Mississippi limited liability company, (hereinafter referred to
as “Purchaser”), collectively referred to as “Parties”.  MYRIAD ENTERTAINMENT
AND RESORTS, INC. (“Myriad Entertainment”) and Kenneth M. Murphree, LLC, a
Mississippi Limited Liability Company, joins in solely and only for the express
purposes listed and outlined herein.




WHEREAS, Purchaser is in the process of planning a destination resort and casino
facility to be located in Tunica County, Mississippi; and,




WHEREAS, Purchaser has identified property owned by the Seller as a suitable
location for the planned developed; and,




WHEREAS, Purchaser and Seller have reached an agreement relating to the sale and
purchase of the proposed site for the development which proposed site is more
fully described herein; and,




WHEREAS, the parties desire to reduce their agreement and understanding to
writing and do hereby do so;




Now therefore, for and in consideration of the mutual covenants, conditions and
promises contained herein, the parties do hereby agree and contract as follows:




WITNESSETH:




1.

Property: Seller hereby agrees to sell and Purchaser hereby agrees to purchase
the following described property in Tunica County, Mississippi, to wit:




The fractional North Half (N ½) and accretions of Section Ten (10),  Township
Three (3) South, Range Eleven (11) West; and,   




The Northwest Quarter (NW 1/4), North of Levee, of Section Eleven (11),  in
Township Three (3) South, Range Eleven (11) West.




(hereinafter the “Property”).  The Property is depicted on the attached Exhibit
“F”.








Page 1 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










2.

Purchase Price:  Purchaser shall pay Seller for the Property US $36,000,000 plus
amounts based on percentage payments or minimum annual payments (“Additional
Payments”) as set forth below. All payments shall be in cash or certified funds
via wire transfer.




The cash portion of the purchase price shall be paid as follows:




A.

US $100,000 in cash or via wire transfer shall be paid by Purchaser to Seller on
or before July 24, 2008;




B.

US $100,000 in cash or via wire transfer shall be paid by Purchaser to Seller on
or before August 15, 2008;




C.

US $100,000 in cash or via wire transfer shall be paid by Purchaser to Seller on
or before September 15, 2008;




D.

US $100,000 in cash or via wire transfer shall be paid by Purchaser to Seller on
or before October 15, 2008;




E.

US $100,000 in cash or via wire transfer shall be paid by Purchaser to Seller on
or before November 15, 2008; and




F.

US $35,500,000 in cash or via wire transfer shall be paid by Purchaser to Seller
at Closing.




The above Cash Payment listed in paragraph A shall be paid directly to Seller
and shall not be held in trust.  The above Cash Payment listed in paragraphs B-E
shall be delivered to Dulaney Law Firm, L.L.P. to be held pursuant to the Escrow
Agreement and applied to the Purchase Price at closing.  Each of the payments,
individually and collectively, made pursuant to subparagraphs B-E shall
hereinafter be referred to as “earnest money.”  Earnest money shall not include
the payment made directly to Seller in subparagraph A above.  The payment
referenced by paragraph F shall be paid directly to Seller at closing.  Subject
to the provisions contained in this Contract, in the event that Purchaser fails
to timely make the payments set forth above, then Seller may terminate this
Contract by sending written notice to Purchaser stating that the Purchaser is in
default.  If Purchaser does not make the required payment within ten (10) days
of written notice by Seller to Purchaser, then the Contract shall be deemed
terminated.  In this event, Seller shall retain any monies previously paid to it
and any money held pursuant to the Escrow Agreement shall be distributed to
Seller.  Purchaser agrees to execute documents reasonably necessary to reflect
such termination.





Page 2 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







The percentage portion of the purchase price shall be paid as follows:




Purchaser intends to develop a destination resort on the Property.  With regard
to the casino portion of the development by Purchaser or Myriad Entertainment on
the Property, Purchaser agrees to pay to Seller, for the time period specified
below, an amount equal to two percent (2%) of the "Gross Gaming Revenue" derived
from any and all gaming or gambling activities conducted on the Property
(whether the gaming is conducted by Myriad or any other party) (the “Percentage
Payment”).




Gross Gaming Revenue is hereby defined by  §75-76-5(p) of the Mississippi Code
of 1972, as amended, as now written or as may be modified by the State of
Mississippi in the future.  A copy of §75-76-5(p) of the Mississippi Code of
1972, as amended is attached hereto as Exhibit “A”.




The Percentage Payment or Minimum Annual Payment shall be payable to Seller and
Kenneth M. Murphree, LLC (the basis and amount of Kenneth M. Murphree, LLC
payments, which are to be made by Purchaser in addition to any payments made to
Seller, are set forth in paragraph 18 below) as follows:




The First and Second Payments




(i)

The first payment shall be made on or before the 15th day of the month
immediately following the six calendar month period which begins on the first
day of the month immediately following the month in which gaming operations
commenced.  For example, if gaming operations commence April 14, the six month
period begins on May 1 and ends on October 31.  The first payment would thus be
due on or before November 15.  




The first payment shall cover the entire period from the start of gaming
operations through the end of the six month period.  Purchaser shall include a
copy of the statements sent to the Mississippi Gaming Commission setting forth
Gross Gaming Revenue for each of the months included.  If payment is based on
Minimum Annual Payment rather than Percentage Payment, then the month in which
gaming operations begins shall be prorated according to days in that month.




(ii)

The second payment shall be made on or before the 15th day of the month
immediately following the six month period which begins on the first day of the
month following the end of the first six month period.  Based on the example in
(i) above, the second six month period would begin November 1 and end on April
30.  The second payment would thus be due on May 15.  Purchaser shall include a
copy of the statements sent to the Mississippi Gaming Commission setting forth
Gross Gaming Revenue for each of the months included.  





Page 3 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










Payments After the First and Second Payments




Thereafter, Purchaser shall make payments as follows:




(i)

On or before the first day of the month immediately following payment of the
second payment above and on or before the first day of each month thereafter,
Purchaser shall pay Seller 1/12 of the Minimum Annual Payment amount and 6% of
1/12 of the Minimum Annual Payment to Kenneth M. Murphree, LLC.




(ii)

On or before the 20th day of month immediately following payment of the second
payment above and on or before the 20th day of each month thereafter, Purchaser
shall pay Seller and Kenneth M. Murphree, LLC any Percentage Payment due to each
based on the previous month’s Gross Gaming Revenue.  Such payment shall be
calculated by multiplying Gross Gaming Revenue by the applicable percentage and
subtracting the 1/12 Minimum Annual Payment (or 6% of 1/12 Minimum Annual
Payment for Kenneth M. Murphree, LLC) amount paid in (i) above. If that
calculation is 0 or less, then no Percentage Payment is due for that month.
 Purchaser shall include a copy of the statements sent to the Mississippi Gaming
Commission setting forth Gross Gaming Revenue for the month.   




(iii)

If, during the applicable Full Year of Gaming Operations, Purchaser has paid an
amount that equals or exceeds the Minimum Annual Payment for that Full Year of
Gaming Operations, then Purchaser will only make the Percentage Payment, if any,
set forth in (ii) above.




(iv)

Due to the timing of payments, it may be possible that in any given Full Year of
Gaming Operations, Purchaser makes more in Additional Payments than would
otherwise be due in that Full Year of Gaming Operations.  In that event,
Purchaser is entitled to offset such overpayment against payments due in the
next Full Year of Gaming Operations.  In no event shall Seller, or Kenneth M.
Murphree, LLC be obligated to repay any monies to Purchaser.  For example, if
during the 1st Year of Full Gaming Operations, Purchaser paid Seller $2.2
million of Additional Payments, but Gross Gaming Revenue totaled $100,000,000,
then Purchaser would have overpaid Seller for that year by the amount of
$200,000.  Purchaser would then deduct that amount against Additional Payments
due in the next Full Year of Gaming Operations until that amount was recovered.




The Additional Payments shall continue for a total of 25 years commencing on the
earlier of the start of gaming operations on the Property or January 1, 2011.  




Beginning on the earlier of January 1, 2011 or the start of gaming operations on
the Property, and for 25 years thereafter, Purchaser shall pay to Seller the
greater of the





Page 4 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







Percentage Payment or the Minimum Annual Payment (as defined herein).  The
Minimum Annual Payment is defined as follows:




Full Year of Gaming Operation:

Minimum Annual Payment:

1st Year

$2,000,000

2nd Year

$2,500,000

3rd Year

$3,000,000

4th Year

$3,500,000

5th Year through 25th Year

$4,000,000




All rights granted herein by this paragraph 2 are assignable, subject to Gaming
Commission approval and Paragraph 25.




 3.

Closing Date:  This transaction shall close on or before Tuesday, December 2,
2008 at 1:00 p.m. (the “Closing Date”) at  Dulaney Law Firm, L.L.P., 986 Harris
Street, P.O. Box 188, Tunica, MS  38676, or other such place as is mutually
agreed upon by the parties.  If the Purchaser desires to close this transaction
prior to the closing date, then Purchaser shall give Seller written notice at
least ten (10) days prior to the desired closing date which notice shall state
the desired closing date, provided however, that Seller shall not be required to
close prior to October 10, 2008.




Seller shall pay for the preparation of the Deed.   Purchaser shall pay for the
cost of recording the Deed.  Seller and Purchaser shall each pay their own
attorney’s fees and other expenses incurred in connection with this transaction.




4.

Inspections and Tests:  Purchaser, or its designees, may, at any time after
Seller’s and Purchaser’s execution of this Contract, enter on the Property to
make engineering studies, surveys, and other such tests, examinations and
inspections as Purchaser may desire as long as such tests, examinations and
inspections, do not reasonably interfere with the operations or any current use
of the Property.   Purchaser will have all soil test borings, environmental
studies, and other reports completed as soon as possible and will provide Seller
with a copy.  If the Closing does not occur, Purchaser will make such repairs as
necessary to leave the Property in the same condition as it existed prior to
entry by Purchaser. Purchaser will notify Shea Leatherman at least one (1) day
in advance each time Purchaser intends to enter onto the Property for purposes
contemplated herein.  All tests shall be performed within ninety days from the
date of last execution hereof.  If any test reveals a defect with the Property
which will materially affect Purchaser intended use of the Property, then
Purchaser shall give written notice thereof to Seller.  Seller shall have 30
days to cure the alleged defect, failing which, Purchaser shall either have the
right to waive the defect and close without regard thereto, or to terminate this
Contract and have all monies delivered to the Dulaney Law Firm which were held
pursuant to





Page 5 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







the Escrow Agreement returned to Purchaser.  Purchaser shall in no event be
entitled to a return of the payment made to Seller pursuant to ¶2A above.




5.

Form of Deed:  Seller shall deliver to Purchaser at Closing, a general warranty
deed, conveying good and marketable fee simple title to the Property, subject
only to such easements and restrictions of record specifically approved by
Purchaser and subject to the following:




a.

Taxes for the year 2008 which the parties will prorate as of the date of
closing;

b.

Zoning, subdivision and sign regulations of Tunica County, Mississippi; and

c.

Permitted Exceptions.




6.

Merchantability of Title: In the event a title search reveals defects in the
title, other than those listed in Paragraph 5(a) - (c), which will materially
and adversely affect the Purchaser’s use of the Property, Purchaser shall notify
Seller in writing of the specific defects within 90 days of the last execution
hereof and thereupon Seller shall have 30 days to cure said defects.  The Seller
will take no action to cause or allow, and will not allow any defects to arise
with regard to the title to the Property.  If the Seller is unable to cure the
defect at a cost of less than $10,000, then Seller shall give notice thereof to
the Purchaser.  Purchaser shall then have 30 days to decide whether to accept
the Property subject to the identified defect, or to terminate this Contract and
have all earnest money previously paid returned to it upon which neither party
shall have further obligation to the other, provided however, that if the defect
can be cured for less than $100,000, then the Purchaser may proceed to close and
use the first US $100,000 earnest money payment to cure the defect.  Further, if
the cost to cure the defect is greater than $100,000, then Purchaser may elect
to close notwithstanding the defect and the same shall be deemed Permitted
Exceptions.




7.

Collection Costs:  In the event any action is commenced by either party against
the other in connection herewith, the prevailing party shall be entitled to its
costs and expenses, including reasonable attorney’s fees.  This provision shall
survive the closing.




8.

Notice:  Any and all notices and demands by any party to the other party,
required or desired to be given hereunder shall be in writing and shall be
validly given or made only if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested or if made by Federal
Express or similar delivery service keeping records of deliveries and attempted
deliveries or if made by telecopy.  Service by United States mail or delivery
service shall be conclusively deemed made on the first business day delivery is
attempted or upon receipt, whichever is sooner.  Service by facsimile copy or
telecopy shall be deemed made upon confirmed transmission.








Page 6 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







Any notice or demand to Seller shall be addressed to Picture Window, LLC, Attn:
Shea Leatherman, 5160 Casino Strip Resorts Boulevard, P.O. Box 97,
Robinsonville, MS 38664, telephone number (662) 363-2376, fax (662) 363-1212.




Any notice or demand to Purchaser from October 1 until May 15 shall be addressed
to Myriad World Resorts of Tunica, LLC, Attn: Nicholas A. Lopardo, 5615
Baltusrol Court, Sanible, FL 33957; telephone number (978) 360-2321, fax (978)
856-3106, and from May 16 until September 30 shall be addressed to Myriad World
Resorts of Tunica, LLC, Attn: Nicholas A. Lopardo, P.O. Box 1177, Newburyport,
MA, 01950, with a copy to Myriad World Resort of Tunica, LLC, P.O. Box , 987
Harris Street, Tunica, MS 38676.




Any party hereto may change its address for the purpose of receiving notices or
demands as herein provided by a written notice given in the manner aforesaid to
the other party hereto, which notice of change of address shall not
become effective, however, until the actual receipt thereof by the other party.




9.

Entire Agreement: Amendments:  This Contract and its exhibits contain the entire
agreement between the parties with regard to the sale and purchase of the
Property except as provided for herein, and no promise, representation,
warranty, covenant, agreement or understanding not specifically set forth in
this Contract shall be binding upon, or inure to the benefit of, either party.
 This Contract may not be amended, altered, modified or supplemented in any
manner except by an instrument in writing duly executed by the parties.  The
parties hereto represent, covenant and agree that any promise, representation,
warranty, covenant, agreement or understanding which either deems material is
included in and made a part of this Contract.




10.

Governing Law: Interpretation:  This Contract shall be construed and enforced in
accordance with the laws of the State of Mississippi.  The fact that this
Contract shall have been prepared by an attorney for either the Seller or
Purchaser shall not be used to construe or interpret this Contract for or
against either party; the parties intend that the provisions of this Contract
shall be given their fair meaning and no court shall construe this Contract more
stringently against one party than against the other.  Further, both parties
represent that they are represented by counsel and have been fully advised of
the effects and ramifications of all terms, conditions, covenants, and
obligations contained in this agreement.




11.

Binding Effect: The provisions of this Contract shall be binding upon, and shall
inure to the benefit of, the parties and respective heirs, executors,
administrators, personal and legal representatives, successors and assigns.

12.

No Waiver: The failure of Seller or Purchaser to insist upon strict performance
of any of the terms, conditions, covenants and obligations contained in this
Contract shall not be deemed a waiver of any rights or remedies for any
subsequent breach or default in the terms, conditions, covenants and obligations
herein contained.





Page 7 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










13.

Section Headings.  The Section headings hereof are intended for convenience and
reference purposes only and shall not be used to construe or interpret this
Contract.




14.

Severability.  If any provisions of this Contract shall be determined by any
court to be invalid, illegal or unenforceable to any extent, then the remainder
of this contract shall not be affected, and this Contract shall be construed as
if the invalid, illegal, or unenforceable provision had never been contained in
this Contract.




15.

Time is of the Essence:  Except as otherwise provided herein, time is of the
essence as to this Contract and failure of either party to timely comply with
the provisions of this Contract may result in the other party canceling this
Contract which decision will be in that party’s sole discretion.




16.

Condemnation or Casualty: If the Property or any substantial portion thereof
which could affect the Purchaser’s intended use thereof shall be condemned,
prior to closing, or any proceeding for the condemnation of the Property, or any
substantial portion thereof which could affect the Purchaser’s intended use
thereof, is filed, or an agreement of sale is negotiated in lieu thereof, or if
the Property shall sustain any casualty damage, Purchaser may elect to terminate
this Contract and have all monies delivered to the Dulaney Law Firm which were
held pursuant to the Escrow Agreement returned to it.  Purchaser shall in no
event be entitled to a return of the payment made to Seller pursuant to ¶2A
above.  Alternatively, if Purchaser does not terminate and elects to proceed
hereunder, any condemnation award or casualty insurance proceeds shall be
accredited against the Purchase Price.




17.

Failure to Close:  If Seller fails to deliver the Deed or meet any of the
conditions hereof, Purchaser, at Purchaser’s sole option, may terminate this
Contract and shall be entitled to a return of  all monies delivered to the
Dulaney Law Firm which were held pursuant to the Escrow Agreement returned to
it.   Purchaser shall in no event be entitled to a return of the payment made to
Seller pursuant to ¶2A above.  If Purchaser fails to perform and close as called
for herein, then Seller’s only remedy is to receive and retain all monies
delivered to the Dulaney Law Firm which were held pursuant to the Escrow
Agreement plus the money paid directly to Seller in paragraph 2A above.
 Notwithstanding the above and as an alternate remedy in the event Seller fails
to deliver the Deed or meet any conditions hereof, Purchaser may demand specific
performance.




18.

Brokers and Agent: Purchaser and Seller represent and warrant that both have
existing real estate listing agreements with Kenneth M. Murphree, LLC and that
Mr. Murphree is working as a dual agent.  Seller will pay Kenneth M. Murphree,
LLC a 6% commission at closing.  The 6% commission to be paid by Seller will be
based on the cash sales price (currently $36,000,000 based on paragraph 2 above)
and stock consideration (see paragraph 23).  Purchaser will pay Kenneth M.
Murphree, LLC an amount equal to





Page 8 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







6% of the gross gaming revenue (or Minimum Annual Payments, which ever is
greater) to be paid to Seller by Purchaser pursuant to Paragraph 2.  This will
result in an amount equal to 0.12% of the gross gaming revenue (or Minimum
Annual Payments, which ever is greater) being paid to Kenneth M. Murphree, LLC.
  This payment shall be made at the same time and in the same manner as the
payments are to be made by Purchaser to Seller.  Except for the referenced
agreements, Seller and Purchaser represent and warrant to each other that no
broker or agent is due a commission from the proceeds of the Closing except as
specifically stated herein and each hereby agrees to indemnify and hold the
other and the Property harmless from the claims of any agent or broker for the
payment of a commission.




19.

Tax Free Exchange:  Notwithstanding the provisions contained above relating to
the sale of the Property, the parties acknowledge the possible desire and
intention of Seller, if possible,  to exchange the Property for property of a
like kind or to utilize proceeds from a conveyance of other property in an
exchange qualifying as a tax free exchange under Section 1031 of the Internal
Revenue Code of 1986 (as amended), Purchaser and Seller shall each cooperate
fully to implement such exchange as hereinafter provided (at no additional
expense to the other party).




20.

Deferred Exchange:   In order to permit Seller to implement a deferred (or
non-simultaneous) exchange pursuant to I.R.S. regulation Section 1.1031 (k)-1
(the Deferred Exchange Regulations), the parties acknowledge and agree that
Seller may cause the Property to be conveyed, or this agreement to be assigned,
to a Qualified Intermediary pursuant to the Deferred Exchange Regulations and
that at closing, the Property will be conveyed to Purchaser and the Purchase
Price will be paid by Purchaser to the Qualified Intermediary.  In the event
Purchaser desires to effectuate acquisition using proceeds from a deferred
exchange involving other land presently vested in Purchaser, Seller shall accept
funds from Purchaser’s Qualified Intermediary and shall recognize that
Purchaser’s interest may be assigned to such Qualified Intermediary.  Any
deferred exchanges will be completed prior to the closing of this transaction so
as to vest title in Purchaser at closing upon the payment of the balance of the
Purchase Price.




21.

A material part of the consideration to the purchaser for purchasing is that the
Purchaser has the option to qualify this transaction as part of a tax-deferred
exchange under Section 1031 of the Internal Revenue Code of 1986.  Seller agrees
that Purchaser may assign this Agreement to an exchange intermediary of
Purchaser's choice.

 

22.

Seller warrants and represents that it possesses full right, power and authority
to execute, deliver and perform this Contract.  Purchaser warrants and
represents that it possesses full right, power and authority to execute,
deliver, and perform this Contract.





Page 9 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







23.

Stock Issurance:




(a)

At closing, Myriad Entertainment and Resorts, Inc. (hereinafter “Myriad
Entertainment”) shall cause to be issued and delivered shares of its Common
Stock, subject to applicable federal and state securities laws, as follows:




Seller:

Number of Shares of Common Stock:

Picture Window, LLC

1,880,000

Kenneth M. Murphree, LLC

120,000




Myriad Entertainment joins in the Contract solely for the purpose of evidencing
its intent, agreement and obligation to issue the above referenced shares as
required herein.




Picture Window LLC and Kenneth Murphree LLC are each  “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the 1933 Act.  Each
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the acceptance/receipt of the
Common Stock.  Each is not registered as a broker or dealer under Section 15(a)
of the 1934 Act, affiliated with any broker or dealer registered under Section
15(a) of the 1934 Act, or a member of the National Association of Securities
Dealers, Inc.




Picture Window LLC and Kenneth Murphree LLC are receiving the Common Stock for
their respective account, with the intention of holding the Common Stock, with
no present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Common Stock, and shall not make any sale, transfer, or
pledge thereof without registration under the Act and any applicable securities
laws of any state or unless an exemption from registration is available under
those laws.




(b) Transfers.  Except as otherwise provided herein, the Common Stock may only
be disposed of in compliance with state and federal securities laws.  In
connection with any transfer of the Common Stock other than pursuant to an
effective registration statement, Myriad Entertainment may require the
transferor thereof to provide to Myriad Entertainment an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to Myriad Entertainment, to the effect that such
transfer does not require registration of such transferred Common Stock under
the Securities Act of 1933, as amended.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement,
including the lockup agreement (as indicated below).  





Page 10 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







(c) Shares Legend.  The above named recipient(s) agree to the imprinting of a
legend on the certificates representing their shares, in substantially the
following form:




THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW, OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.




(d) Lock-Up and Voting Rights.  Each of the above named recipient(s) agree that
he/she/it/they shall not,  offer, sell, assign, hypothecate, pledge, transfer or
otherwise dispose of any of his/her/its/their shares of Myriad Entertainment
common stock issued upon consummation of the transactions contemplated in this
Contract for a period of five (5) years from the Closing (“Lockup Period”). The
form of Lock-Up Letter for each above named recipient is annexed hereto and made
a part hereof as Exhibit “B”. Further, the above named recipient(s) of the
shares of common stock shall have no voting rights during the Lockup Period and,
if requested, each recipient(s) shall execute and deliver a proxy as directed by
Myriad Entertainment’s Board of Directors.




24.

Seller (and/or various related parties) will provide certain land from which
Purchaser may buy dirt from Seller and other related parties.  The terms and
conditions of such contract for sale of dirt will include those terms contained
in Exhibit “C” attached hereto.  The contract shall include a provision that
Purchaser shall have no rights to dirt under the dirt contract unless and until
the sale of the Property between Seller and Purchaser closes and there is notice
signed by both parties that the sale has closed.




25.

In the event any person entitled to receive Additional Payments, including
Seller (or any officer, director, manager, membership owners, etc.), Kenneth M.
Murphree, LLC (or any officer, director, manager, membership owners, etc.) or
any assignees of Seller or Kenneth M. Murphree, LLC, is required to be approved
or licensed by the Mississippi Gaming Commission or its successor (“MGC”), then
each such person required to be approved or licensed shall undertake to obtain
such approval or licensing.  If any such person is found not suitable or is
denied a license, or is otherwise prohibited by the MGC from receiving
Additional Payments or part thereof, then Seller, or Kenneth M. Murphree, or
their assignees, as applicable, agrees to either restructure ownership and/or
management in a way satisfactory to the MGC so as to allow receipt of Additional
Payments or part thereof, or to divest themselves of assets or rights that
resulted in the need for approval or license.  





Page 11 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










If any person otherwise entitled to receive Additional Payments or part thereof
is prohibited from receiving such payments, or part thereof, by the MGC
(“Prohibited Person”), then Purchaser shall not be obligated to pay that
Prohibited Person any part of Additional Payments that are so prohibited.  For
example, if a person is prohibited from receiving Percentage Payments by the
MGC, but is not prohibited from receiving Minimum Additional Payments, then
Purchaser shall be obligated to pay the Minimum Additional Payment or part
thereof to such Prohibited Person but shall not be obligated to pay the
Percentage Payment to such Prohibited Person, unless and until such Prohibited
Person is allowed by the MGC to receive such payments.




Any Percentage Payment which would have been due to the Prohibited Person will
be paid to other persons entitled and able to receive such payment.  For
example, if Seller transferred its rights to receive Additional Payments to
three individuals, one of whom became a Prohibited Person, then the Percentage
Payment otherwise due to the Prohibited Person would be paid to the other two
assignees of Seller.

In addition, Seller and/or Kenneth M. Murphree, LLC, agree not to distribute any
Additional Payments or part thereof to any owners, officers, directors or other
persons who are prohibited from receiving such by the MGC.  




Further, any damage caused to  Purchaser as a result of the
non-approved/non-licensed party shall be reimbursed to Purchaser by said party.
 Purchaser shall verify and report to Seller of any licenses or permits that may
be needed and Seller shall immediately initiate and complete the
licensing/approval process.




26.

If Myriad sells the development, the purchasing party shall be required to honor
all of the obligations contained in this Contract.




27.

Within 90 days of the date of execution of this Contract, Seller and related
parties and Purchaser will enter into a contract for the sale of additional
property as follows:




A.

50 acres adjacent to the Yazoo-Mississippi Delta main line levee.  The Contract
will include the terms and conditions and be in a form similar to Exhibit “D”
attached hereto;




B.

200-300 acres for a golf course.  Such contract will include the terms and
conditions and be in a form similar to Exhibit “E” attached hereto.





Page 12 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







The above referenced contracts shall include a provision that Purchaser shall
have no rights to acquire said parcels unless and until the sale of the Property
between Seller and Purchaser closes and there is notice signed by both parties
that the sale has closed.




28.

Site Development:  The parties agree that the design and construction of the
gaming casino/establishment will be a structure that utilizes permanent pilings
in accordance with the Mississippi Gaming Commission regulations.




29.

If this transaction does not close, then upon termination of the Contract or any
contract referenced herein, the parties will execute such documents as
reasonably necessary to reflect such termination and such documents will be in
recordable form.




30.

Notwithstanding the fact that certain paragraphs hereof (including, but not
necessarily limited to paragraphs 4, 6, 16 & 17) contemplate that Purchaser
might be entitled to a refund of some or all of the earnest money payment,
Seller shall be entitled to retain a minimum of $100,000 of the first earnest
money payment regardless of issues that might arise in order to allow Seller to
recoup the cost it has incurred in connection with this project and the
negotiations that have resulted in this Contract.




31.

Purchaser and Seller agree that, after closing of the sale of Property under the
Contract, any defects in the additional property or dirt, or in title thereto,
shall have no effect on the closing of the sale or on Seller, and Seller shall
not be liable in any way for any failure of the additional property or sale of
dirt contracts (i.e., the property and dirt relating to Exhibits C, D and E) to
close.

32.

Each of the contracts contemplated by Exhibits C, D and E shall contain the
following provision:




“If Sellers hereunder fail to deliver the deed or meet any of the conditions
hereof, Buyer’s remedies shall be limited to either terminating the contract or
demanding specific performance at Buyer’s election and in Buyer’s sole
discretion.  Sellers shall in no event be liable for any damages, consequential
or otherwise.”




Witness our signatures on the day and year as first above written and by signing
this Contract each party represents to the Party opposite that this contract has
been read in its entirety and all terms, conditions, covenants and
obligations are fully understood.





Page 13 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










         

MYRIAD WORLD RESORTS OF
TUNICA, LLC acting through its Manager:




 

 

MYRIAD ENTERTAINMENT AND
RESORTS, INC.,

 

 

  

 

 

 

 

By:  

 

 

 

Nicholas A. Lopardo

 

 

Title: Chairman and CEO




 

 

MYRIAD ENTERTAINMENT AND

 

 

RESORTS, INC.,

 

 

 

 

By:  

 

 

 

Nicholas A. Lopardo

 

 

Title: Chairman and CEO




 

 

PICTURE WINDOW, LLC

 

 

 

 

 

 

 

By:  

 

 

 

Shea Leatherman, Member/Manager




 

 

KENNETH M. MURPHREE, LLC

 

 

 

 

 

 

 

By:  

 

 

 

Kenneth M. Murphree. Member/Manager





Page 14 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------










STATE OF                                 




COUNTY OF                               




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Chairman and CEO of Myriad
Entertainment & Resorts, Inc., the parent and manager of the above named Myriad
World Resorts of Tunica, LLC., a Mississippi Limited Liability Company and
acknowledged that on behalf of said limited liability company, and in its name,
being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2008.




                                                                           

          Notary Public




My Commission Expires:                                             













STATE OF                                         




COUNTY OF                                      




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Chairman of the Board of the
Directors and CEO of the above named Myriad Entertainment and  Resorts, Inc., a
Delaware Corporation and acknowledged that on behalf of said limited liability
company, and in its name, being duly authorized so to do, he signed the
foregoing instrument  and delivered said instrument on the day and year therein
mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2008.




                                                                           

          Notary Public




My Commission Expires:                                             





Page 15 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Shea Leatherman, the Manager and a Member of the
above named Picture Window, LLC, a Mississippi Limited Liability Company and
acknowledged that on behalf of said limited liability company, and in its name,
being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2008.




                                                                           

          Notary Public




My Commission Expires:                                             







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Kenneth M. Murphree, the Manager and a Member of the
above named Kenneth M. Muphree, LLC, a Mississippi Limited Liability Company and
acknowledged that on behalf of said limited liability company, and in its name,
being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2008.




                                                                           

          Notary Public




My Commission Expires:                                             







C:\COREL USER\Myriad\Picture Window\001.contract.FINAL.080715.wpd





Page 16 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT A

MYRIAD WORLD RESORTS OF TUNICA, LLC/PICTURE WINDOW, LLC




§75-76-5




75-76-5 Definitions.




[GENERAL PROVISIONS]




As used in this chapter, unless the context requires otherwise:




(a) - (o) intentionally deleted.




(p) "Gross revenue" means the total of all of the following, less the total of
all cash paid out as losses to patrons and those amounts paid to purchase
annuities to fund losses paid to patrons over several years by independent
financial institutions:




(i) Cash received as winnings;




(ii) Cash received in payment for credit extended by a licensee to a patron for
purposes of gaming; and




(iii) Compensation received for conducting any game in which the licensee is not
party to a wager.




For the purposes of this definition, cash or the value of noncash prizes awarded
to patrons in a contest or tournament are not losses.




The term does not include:




(i) Counterfeit money or tokens;

(ii) Coins of other countries which are received in gaming devices;

(iii) Cash taken in fraudulent acts perpetrated against a licensee for which the
licensee is not reimbursed; or

(iv) Cash received as entry fees for contests or tournaments in which the
patrons compete for prizes.




(q) - (ll) intentionally deleted.




Sources: Laws, 1990 Ex Sess, ch. 45, §3; Laws, 1991, ch. 543, §2; Laws, 1992,
ch. 371, §4; Laws, 1993, ch. 488, §1, eff from and after passage (approved April
20, 1993).





Page 17 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT B

LOCK UP AGREEMENT/LETTER







Myriad Entertainment and Resorts, Inc.

2565 Horizon Lake Drive, Suite 110

Memphis, TN 38133




Ladies and Gentlemen:




The undersigned, a beneficial owner of __________share of common stock, $0.001
par value per share (the "Common Stock"), of Myriad Entertainment & Resorts,
Inc. (the "Company") agrees, for the benefit of the Company, that he/she will
not, without the Company’s prior written consent (and, if required by applicable
state blue sky laws, the securities commissions in any such states), offer,
sell, assign, hypothecate, pledge, transfer or otherwise dispose of, directly or
indirectly, any shares of Common Stock owned by him/her, or subsequently
acquired through the exercise of any options, warrants or other rights, or the
conversion of any other security, or by reason of any stock split or other
distribution of stock, or grant options, warrants or other rights with respect
to any such securities, all during the sixty (60) month period commencing on
December 2, 2008, the Closing as defined in that certain Contract for the Sale
and Purchase of Real Estate entered into by and between the undersigned and the
Company, dated June, 2008 (the “Agreement”).  Furthermore, the undersigned will
permit all certificates evidencing any such securities to be endorsed with the
appropriate restrictive legends, and consents to the placement of appropriate
stop transfer orders with the transfer agent for the Company.  A copy of this
Agreement will be available from the Company or the Company’s transfer agent
upon request and without charge. Further, the above named recipient of the
shares of common stock shall have no voting rights during the Lockup Period and,
if requested, each recipient shall execute and deliver a proxy as directed by
Myriad’s Board of Directors.




The undersigned hereby agrees to be bound by the applicable provisions of the
Agreement.




 

 

 

Number of shares beneficially owned

 

Shareholder Name

 

 

 

Number of shares subject to options, warrants, rights and/or convertible
securities

By:

 

 

Signature

 

 

 

 

 

Printed Name





Page 18 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT C

MYRIAD WORLD RESORTS OF TUNICA, LLC/PICTURE WINDOW, LLC

DIRT CONTRACT PROVISIONS





Page 19 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT D

MYRIAD WORLD RESORTS OF TUNICA, LLC/PICTURE WINDOW, LLC

MAIN LINE LEVEE (50 ACRES) CONTRACT ISSUES





Page 20 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT E

MYRIAD WORLD RESORTS OF TUNICA, LLC/PICTURE WINDOW, LLC

GOLF COURSE PROPERTY CONTRACT ISSUES








Page 21 of  22




Myriad - Picture Window

Agreement

July 15, 2008




--------------------------------------------------------------------------------







EXHIBIT F

MYRIAD WORLD RESORTS OF TUNICA, LLC/PICTURE WINDOW, LLC

SURVEY OF THE PROPERTY








Page 22 of  22




Myriad - Picture Window

Agreement

July 15, 2008


